United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS         December 17, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-60755
                           Summary Calendar


                     FRAY MARTIN GUTIERREZ-VEGA,

                                                           Petitioner,

                                versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                           Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A93 209 550
                         --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Fray Martin Gutierrez-Vega (“Gutierrez”), a native and citizen

of Mexico, petitions for review of an order of the Board of

Immigration Appeals (“BIA”) summarily affirming the immigration

judge’s (“IJ”) decision ordering removal.     See 8 U.S.C. §§ 1229a,

1182(a)(6)(A)(i).     Because the BIA summarily affirmed without

opinion, the IJ’s decision is the final agency determination for

judicial review.    See Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th

Cir. 2003).    Gutierrez has abandoned the issue of the denial of his

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
application for voluntary departure by failing to address that

issue in his petition for review.        See Calderon-Ontiveros v. INS,

809 F.2d 1050, 1052 (5th Cir. 1986).

      Gutierrez argues that he is not subject to removal on grounds

of inadmissibility as charged in the Notice to Appear.                    See 8

U.S.C. §   1182(a)(6)(A)(i).        He   contends   that   he    was    granted

temporary resident status as a special agricultural worker (“SAW”)

under 8 U.S.C. 1160(a) and that by operation of law, he thereafter

became a permanent resident. In the removal proceedings before the

IJ, Gutierrez had the “burden of establishing” that he was “clearly

and   beyond   doubt    entitled    to   be   admitted     and    [was]     not

inadmissible.”    See 8 U.S.C.

§ 1229a(c)(2)(A). The record does not compel a finding contrary to

the IJ’s finding that Gutierrez “was never granted [temporary

resident] status.”       See 8 U.S.C. § 1252(b)(4)(B).                 The IJ’s

decision   that   Gutierrez   was   inadmissable     is    not   “manifestly

contrary to law.”      See 8 U.S.C. § 1252(b)(4)(C).

      Accordingly, the petition for review is DENIED.




                                     2